Case 2:18-cV-14845-|\/|CA-LDW Document 1 Filed 10/11/18 Page 1 of 7 Page|D: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW .]ERSEY

 

 

DAVID SILVA
102 Chestnut Way :
Manalapan, NJ 07726 : CIVIL ACTION

Plaintiff, : No.:

v.
JURY TRIAL DEMANDED

C A C INTERNATIONAL, LLC
720 1St sr
Harrison, NJ 07029

Defendant.

CIVIL ACTION COMPLAINT

 

Plaintiff, David Silva (hereinafter referred to as “Plaintiff”), by and through his

undersigned counsel, hereby avers as folloWs:
I. Introduction

l. Plaintiff has initiated this action to redress Violations by Defendant of the Fair
Labor Standards Act (“FLSA - 29 U.S.C. § 201 et seq.), and applicable state law(s). As a direct
consequence of Defendant’s unlawful actions, Plaintiff seeks damages as set forth herein.

II. Jurisdiction and Venue

2. This Court has original subject matter jurisdiction over this action pursuant to 28
U.S.C. § 1331 because the claims arise under the laws of the United States. This Court has
supplemental jurisdiction over Plaintiff`s state law claims because they arise out of the same
circumstances and are based upon a common nucleus of operative fact.

3. This Court may properly maintain personal jurisdiction over Defendant because

of its contacts With this state and this judicial district are sufficient for the exercise of jurisdiction

Case 2:18-cV-14845-|\/|CA-LDW Document 1 Filed 10/11/18 Page 2 of 7 Page|D: 2

in order to comply With traditional notions of fair play and substantial justice, satisfying the
standard set forth by the United States Supreme Court in International Shoe Co. v. Washington,
326 U.S. 310 (1945) and its progeny.

4. Venue is properly laid in this District pursuant to 28 U.S.C. §§ 1391(b)(1) and
(b)(2), because Defendant resides in and/or conducts business in this judicial district and because
a substantial part of the acts and/or omissions giving rise to the claims set forth herein occurred
in this judicial district

III. M

5. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

6. Plaintiff is an adult individual With an address as set forth above.

7. Deferidant C A C International, LLC (hereinaj?er “Defendant”) is a trucking and
shipping company With a location at the above-captioned address

8. At all times relevant herein, Defendant acted by and through its agents, servants,
and employees, each of Whom acted at all times relevant herein in the course and scope of their
employment With and for the benefit of Defendant.

IV. Factual Bac round

9. ' The foregoing paragraphs are incorporated herein as if set forth in full.

10. Plaintifl` Worked for Defendant from in or about September of 2017 through on or
about June 11, 2018.

11. Plaintiff specifically Worked for Defendant’s I-larrison, NJ location (identified in

the above-captioned address).

Case 2:18-cV-14845-|\/|CA-LDW Document 1 Filed 10/11/18 Page 3 of 7 Page|D: 3

12. Throughout Plaintiff" s tenure with Defendant, Plaintiff was employed as a
dispatcher.

13. While employed with Defendant as a dispatcher, Plaintiff did not supervise
employees, have the ability to hire or terminate employees issue checks to employees evaluate
employees or perform typical supervisory functions

14. Additionally, while employed with Defendant as a dispatcher, Plaintiff did not
make decisions for Defendant concerning matters related to Operating the business Such as
entering into binding contracts, advertising matters, handling safety issues, reviewing DOT
paperwork, or other fiscal matters

15. For example, if there was an accident with one of Defendant’s trucks or if one of
Defendant’s trucks broke down, those matters would be referred to other individuals within
Defendant and the only responsibility Plaintiff had was to send out another truck to finish the
route.

16. Furthermore, while Plaintiff would be responsible for collecting drivers’
paperwork at the end of their route, he was not responsible for reviewing it. Instead, he would
place the paperwork in the billing clerk’s basket and the billing clerk would handle the
paperwork from that point.

17. Plaintiff merely performed routine duties for Defendant on a daily basis and did
not exercise any meaningful discretion in the performance of his job.

18. During Plaintiff’ s employment with Defendant as a dispatcher, Plaintiff was
always paid a salary of $1,250.00 per week regardless of how many hours he Worked.

19. Plaintiff often worked 10-20 hours of overtime per week when employed with

Defendant.

Case 2:18-cV-14845-|\/|CA-LDW Document 1 Filed 10/11/18 Page 4 of 7 Page|D: 4

20. For the workweeks that Plaintiff worked overtime (as discussed supra),
Defendant failed to pay Plaintiff at a rate of time-and-one-half for those overtime hours

21. While employed With Defendant as a dispatcher, Plaintiff was at all times relevant
herein unequivocally a non-exempt employee who should have been paid overtime for all hours
worked over 40 hours per week at a rate of time-and-one-half.1

22. As a result of Defendant’s deliberate failure to pay Plaintiff the overtime
compensation due him, Defendant violated the FLSA and New Jersey Wage and Hour law,
which caused Plaintiff to suffer damages in the form of unpaid overtime compensation

Count I
Viol_ations of the Fair Labor Standards Act (“FLSA”)

(Failure to Pay Overtime Wages)

23. The foregoing paragraphs are incorporated herein as if set forth in full.

24. At all times relevant herein, Defendant is, and continues to be, an “employer”
within the meaning of the FLSA.

25. At all times relevant herein, Plaintiff was an “employee” within the meaning of
the FLSA.

26. The FLSA requires covered employers, such as Defendant, to minimally
compensate its “non-exempt” employees, such as Plaintiff, at a rate of 1.5 times the employee’s
regular rate of pay for each overtime hour that the employee works (i.e. hours in excess of 40
hours in a workweek).

27. At all times during his employment with Defendant, Plaintiff was a “non-exempt”

employee within the meaning of the FLSA.

 

l See Marshall v. Natz'onal Frez`ghr, Inc., 1979 U.S. Dist. LEXIS 9989 (D.N.J. 1979)(dispatcher cannot meet
executive exemption and held not to meet administrative exemption); Sehie v. szy ofAurom, 432 F.3d 749 (7th Cir.
2005)(summary judgment for dispatcher as to FLSA claims); Iaria v. Metro Fuel Oil Corp_, 2009 U.S. Dist. LEXIS
6844 (E.D-. N.Y. 2009); Alvarez v. Key Transp. Tmnsp. Svc. Corp., 541 F. Supp. 2d 1308 (S.D. Fla. 2008);
Cleveland v. Cz'zy of Los Angeles, 420 F.3d 981 (9th Cir. 2005)(dispatcher not exempt from overtime requirements).

Case 2:18-cV-14845-|\/|CA-LDW Document 1 Filed 10/11/18 Page 5 of 7 Page|D: 5

28. Defendant knew that Plaintiff was a “non-exempt” employee within the meaning
of the FLSA.

29. Defendant failed to pay Plaintiff 1.5 times Plaintiff’s regular rate of pay for each
hour that he Worked over 40 each workweek.

30. As a result of Defendant’s failure to pay Plaintiff the overtime compensation due
him, Defendant violated the FLSA and caused Plaintiff to suffer damages in the form of unpaid
overtime compensation

Count II
Violations of the New Jersey Wage & Ho\_ir La_lw(s)
(Unpaid Overtime Compensation)

31. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

32. At all times during his employment with Defendant, Plaintiff was a “non-exempt”
employee within the meaning of the FLSA.

33. Defendant knew that Plaintiff Was a “non-exempt” employee within the meaning
of the FLSA.

34. Defendant failed to pay Plaintiff 1.5 times Plaintiffs regular rate of pay for each
hour that he worked over 40 each workweek.

35 . As a result of Defendant’s failure to pay Plaintiff the overtime compensation due
him, Defendant violated the NJ Wage and Hour Law(s) and caused Plaintiff to suffer damages in

the form of unpaid overtime compensation

36. These actions as aforesaid constitute violations of the NJ Wage and Hour Law(s).

Case 2:18-cV-14845-|\/|CA-LDW Document 1 Filed 10/11/18 Page 6 of 7 Page|D: 6

WI-IEREF()RE, Plaintiff prays that this Court enter an Order providing that:

A. Defendant is to be prohibited from continuing to maintain its illegal policy,
practice or custom of unlawfully paying employees and are to be ordered to promulgate an
effective policy against such unlawful acts and to adhere thereto;

B. Defendant is to compensate Plaintiff, reimburse Plaintiff and make Plaintiff Whole
for any and all pay and benefits Plaintiff Would have received had it not been for Defendant’s
illegal actions, including but not limited to past lost earnings and any other owed compensation
Plaintiff should be accorded those benefits illegally Withheld from the date he first suffered legal
violations at the hands of Defendant until the date of verdict;

C. Plaintiff is to be awarded liquidated damages, as permitted by applicable law, in
an amount determined by the Court or trier of fact to be appropriate to punish Defendant for its
willful, deliberate, malicious and outrageous conduct and to deter Defendant or other employers
from engaging in such misconduct in the future;

D. Plaintiff is to be accorded any and all other equitable and legal relief as the Court
deems just, proper and appropriate, including but not limited to, emotional distress and/or pain
and suffering damages (where legally permitted);

E. Plaintiff is to be awarded the costs and expenses of this action and reasonable

legal fees as provided by applicable federal and state law;

F. Any verdict in favor of Plaintiff is to be molded by the Court to maximize the
financial recovery available to the Plaintiff in light of the caps on certain damages set forth in

applicable federal law; and

Case 2:18-cV-14845-|\/|CA-LDW Document 1 Filed 10/11/18 Page 7 of 7 Page|D: 7

G. Plaintist claims are to receive trial by jury to the extent allowed by applicable
law. Plaintiff has also endorsed this demand on the caption of this Complaint in accordance with
Federal Rule of Civil Procedure 38(b).

Respectfully submitted,

KARPF, F & CERUTTI, P.C.

 

Ari Karpf, Esq.
3331 Street Road
Two Greenwood Square
Suite 128
Bensalem, PA 19020
(215) 639-0801

Dated: October 10, 2018

